Title: Foreign Affairs Committee to the Commissioners, 21 June 1778
From: Lee, Richard Henry,Heyward, Thomas Jr.,Lovell, James
To: First Joint Commission at Paris,Adams, John


     
      Gentlemen
      York Town in Pennsylva June 21 1778
     
     The British Commissioners have arrived and transmitted their powers and propositions to Congress, which have received the answer you will see in the Pennsylvania Gazette of the 20th. instant.
     On the 18th. of this month Gen. Clinton with the British army (now under his command) abandoned Philadelphia, and the City is in possession of our Troops. The enemy crossed into Jersey, but whether with design to push for So. Amboy, or to embark below Belingsport on the Delaware is yet uncertain. Gen. Washington has put his Army in motion, and is following the enemy into Jersey.
     There has arrived here a Mr. Holker from France who has presented a paper to Congress declaring that he comes with a verbal message to Congress from the Minister of France touching our treating with Great Britain and some other particulars which for want of his paper we cannot at present enumerate. The Style of his paper is as from the representative of the Court, but he has no authentic voucher of his Mission for the delivery of this verbal message. We desire of you Gentlemen to give us the most exact information in your power concerning the Autenticity of Mr. Holkers Mission for this purpose. We are Gentlemen, with esteem and regard your most obedient and very humble servants
     
      Richard Henry Lee
      Ths. Heyward Junr.
      James Lovell
     
    